Henshaw, J.
Appeals from the judgment and order denying a new trial.
This cause was previously before the court upon appeal from the judgment after demurrer sustained to plaintiff's complaint. It will be found reported in Little v. Caldwell, 101 Cal. 553; 40 Am. St. Rep. 89. The opinion there set forth renders unnecessary any extended statement of facts.
By the original contract the firm of Caldwell & Little was to conduct the litigation to a final determination, paying all the expenses thereof, and, in the event of success, was to receive fifteen per cent of the estate-that would fall to their clients. This contract was in writing. Thereafter the firm refused to defray the expenses of litigation, and a paroi modification of the contract was agreed to whereby the clients were to pay five hundred dollars for such purpose. Of this sum they paid two hundred dollars. The firm then proceeded with the litigation, but, before further court proceedings were had, Little died. Caldwell then, without the knowledge of this plaintiff, entered in his own name into a contract with the clients whereunder he was to-prosecute at his own cost all further litigation, and, in the event of final success, was to receive “forty-five per cent of the amount of said estate which may be decreed to them .... which amount is in addition to the amount of said estate agreed to be paid by them to Caldwell & Little by written agreement dated January 30, 1889.”
Subsequent!) this plaintiff and her son^ as heirs of Little, deceased, executed to defendant an assignment of all their rights in the Caldwell & Little contract, the-assignment reciting a consideration of one dollar, and expressing the unwillingness of assignors to bear any of the expense of the litigation. The true consideration for the execution of this instrument was the promise of defendant to plaintiff that he, defendant, in the event of success “would do what was right by the plaintiff.” Defendant carried the litigation to a successful issue, *30and received the sum of twelve thousand six hundred and eighteen dollars and fifty cents, being the sixty per cent of the contract. »One-half of one-fourth thereof, or one-half of the fifteen per cent of the original contract, amounting to three thousand one hundred and fifty-four dollars and sixty cents, the court found to be due plaintiff, and rendered judgment accordingly.
The foregoing is a substantial summarization of the findings. We think that the court was justified in holding that the contracts were not separate, distinct, and independent agreements, each in turn made after agreed abandonment or rescission of the earlier contract. The later contracts were but modifications of the original. The consideration moving from the attorneys, that they were to prosecute to a conclusion the litigation in question, always remained; the terms of their compensation and risk in so doing alone were varied. And herein two circumstances are significant, and were doubtless considered so by the trial judge: 1. That the last written contract entered into by Caldwell, the surviving partner, does not stipulate for a flat consideration of sixty per cent, as would have been natural had the original contract been rescinded and abandoned, but provides for the payment of forty-five per cent “in addition to the amount agreed to be paid to Caldwell & Little by written agreement,” etc. There is here a distinct recognition that the original contract is vital and operative. 2. If the original contract and its parol modification made during Little’s life had been abrogated and rescinded, it would have been meaningless for defendant to have asked and obtained an assignment to himself of all of plaintiff’s rights thereunder. The fact that the assignment was executed to and received by defendant at his request amounts well nigh to a demonstration that at that time one of the parties to the original fifteen per cent contract, defendant himself, believed that it was still in force.
The findings being justified in this regard, and the further finding as to the true consideration for the as*31signment having been determined, upon a conflict of evidence, in favor of plaintiff, leaves little to be said.
The facts found correspond so closely with those averred in the complaint, and discussed in the opinion in volume 101 of the reports, that the law there laid down has become the law of the case. It matters not, therefore, whether plaintiff’s interest was assignable or not. The instrument purported to be an assignment, not a release. If an assignment was permissible, then defendant must be held for the consideration which the court found induced its making. If the interest was not assignable, then, as in the former opinion set forth, defendant is responsible as surviving partner. Under either construction the judgment was for an amount due.
The judgment and order appealed from are affirmed.
McFarland, J., and Garoutte, J., concurred.
Hearing in Bank denied.